ORDER
PER CURIAM.
Defendant, Ruby Worthy, appeals from the judgment entered upon the convictions by a jury of two counts of robbery in the first degree, Section 569.020, RSMO 1994, (Counts I and III) and one count of armed criminal action, Section 571.015, RSMo 1994, (Count II). The court found Defendant to be a prior and persistent offender and sentenced Defendant to twenty-five years’ imprisonment on Count I, five years’ imprisonment on Count II, and fifteen years’ imprisonment on Count III, the sentences to be served consecutively.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and principles of law would have no precedential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).
In this consolidated appeal, Defendant also appeals from the denial of her 29.15 motion. We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings of facts are not clearly erroneous. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. The motion court’s judgment is affirmed pursuant to Rule 84.16(b).